DETAILED ACTION

Applicant’s response to the restriction requirement received on 4/14/22 has been entered. Claims 16-40 are pending in this application. 
Please note that the examiner of record and art unit of record have changed. See the concluding paragraphs for additional details.
Applicant’s election without traverse of Group I, claims 16-29, is acknowledged. Claims 30-40 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/22. 
As applicant indicates the potential filing of divisional applications based on the restriction requirement mailed on 2/3/22, the following comments are made. While the restriction between Group I and the Groups II-VII has not been traversed and is made FINAL, the examiner withdraws the restriction between Groups II-V. Claims 30-37, withdrawn, are therefore considered one invention for the purposes of any future divisional applications. 
Claims 16-29 are currently under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/26/19 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to methods of medical treatment comprising the administration of a light-driven inward directed proton pump having at least 59% sequence similarity to SEQ ID NO:1 (NsXeR) to a patient. Please note that the claims as written read on the administration of the light-driven inward directed proton pump itself to a patient. The claims as written, when given their reasonable broadest interpretation, do not read on the administration of a nucleic acid encoding the light-driven inward directed proton pump. 
The specification does not provide an enabling disclosure for treating any medical condition in a patient by administering the NsXeR inward directed proton pump, or any other inward directed proton pump encompassed by the breadth of the claims. The claims read broadly on the administration of proteins with the functional activity of a light-driven inward directed proton pump which have at least 59% sequence similarity to SEQ ID NO:1 (NsXeR). The specification discloses that NsXeR, HrvXeR, and AlkXeR belong to a relatively new family of Nanohaloarchaea bacteria. The specification notes that rhodopsin proteins from each of these species had been reported in the prior art and designated as xenorhodopsins, but that these xenorhodopsins had not been characterized in terms of their ability to transport any specific ion across a cell membrane. The specification teaches that these three xenorhodopsins are in fact inward directed proton pumps, in contrast to all previously known bacterial rhodopsin proton pumps which are outward proton pumps. The specification provides broad disclosure of a genus of light-driven inward directed proton pump which have at least 59% sequence similarity to SEQ ID NO:1 (NsXeR), and disclosure or a narrower genus of light-driven inward directed proton pump which have at least 90% sequence similarity, or even more narrowly 90% sequence identity, to SEQ ID NO:1 (NsXeR). The specification also discloses genuses of light-driven inward directed proton pump with additional functional properties as recited in dependent claims 22-27. 
The specification also provides several working examples. The first working example disclose that the nucleotide sequences of three previously reported xenorhodopsins, NsXeR, HrvXeR, and AlkXeR, were codon optimized for E. coli expression, incorporated into an expression vector and expressed in transfected E. coli cells. Each of the three sequences were capable of affecting the increasing the pH of the transfected cell suspension following illumination with a halogen lamp emitting light of undisclosed wavelength(s) (specification page 32). The working examples teach the purification of at least NsXeR and AlkXeR from E.coli and incorporation of the proteins in liposomes or nanodiscs. The working examples disclose that NsXeR also exhibited the ability to increase the pH of NsXeR liposomes in response to halogen lamp illumination. The working examples further disclose that NsXeR exhibits a light absorption maximum of 565 nm which was unaffected by pH. In contrast, AlkXeR is red-shifted with an absorption maximum of 577 nm (specification, pages 35-36). The working examples also disclose the crystal structure of NsXeR, which differs significantly from other known microbial retinal proton pumps such as bacteriorhodopsin (BR). The specification provides a Table on page 39 which further discloses the negative effects of mutations in a number of residues present in NsXeR on either protein folding, stability, or proton pump activity. The specification states that based on their analysis, “ a unique and unusual set of key residues in NsXeR results in inwardly directed proton pumping” (specification page 41). Finally, the working examples teach the generation of a human codon optimized NsXeR nucleotide sequence, a plasmid vector encoding the optimized NsXeR sequence operably linked a sequence encoding a heterologous membrane trafficking signal under transcriptional control of the CMV promoter, and a recombinant AAV vector encoding the optimized NsXeR sequence linked to a Kir trafficking signal under transcriptional control of a neuron specific promoter. The examples demonstrate transfection of a human embryonic kidney cell line and a neuronal cell line, and transduction of rat hippocampal neurons with the AAV vector, and light induced photocurrent generation in the cell membranes of all three cells. The example further shows light induced depolarization of the rat neurons expressing NsXeR, with some neurons requiring longer pulse widths for light-triggered spiking. 
The specification does not provide an enabling disclosure for the potentially enormous genus of proteins with the functional property of being a light-driven inward directed proton pump that have only 59% amino acid similarity to SEQ ID NO:1. Of the large genus of proteins claimed, the specification only provides a specific description for three specific xenorhodopsin proteins, NsXeR, AlkXeR, and HrvXeR, which were previously reported in the art and derived from three different bacteria respectively, 1 variant of HrvXeR, and 4 variants of AlkXeR. Of these, only NsXeR, AlkXeR, and HrvXeR were shown to be capable of affecting pH in bacteria, and only NsXeR was fully characterized for crystal structure, and expressed in mammalian cells. Functional properties and activity of the disclosed variants is not provided. Figure 1 shows sequence homology between NsXeR, AlkXeR, and HrvXeR. Although a number of the residues identified in the specification as important to NsXeR protein folding, stability, and proton pump activity are conserved between NsXeR, AlkXeR, and HrvXeR, the sequences do show significant differences that clearly translate into functional differences. For example, as seen in Figure 2, whereas the expression of NsXeR in bacteria resulted in a greater than 1.5 increase in pH following exposure to a halogen light, the expression of AlkXeR and HrvXeR resulted in at most a 0.5 increase in pH with a slower increase rate. AlkXeR is also described as being redshifted compared to NsXeR with a max absorbance of 577. Furthermore, while the specification does provide the crystal structure of NsXeR, and discloses the effects of several mutations on protein folding, stability, and proton pump activity, the specification does not disclose the crystal structure of any other inward directed proton pump, or teach that the crystal structures of inward directed proton pumps are similar, or disclose any specific functional motif responsible for inward directed proton pump activity which is conserved within the claimed genus of inward directed proton pumps with only 59% sequence similarity to SEQ ID NO:1. The specification also does not disclose additional motifs or residues which may be required in light driven inward directed proton pump proteins other than NsXeR for proper protein folding, protein stability, proton pump activity, and/or light activation. In addition, dependent claims 22-27 recite more specific functional properties for the light driven inward directed proton pump protein including specific activity in proteo nanodiscs, or in rat hippocampal neurons. However, the activities recited in claims 25-27 in particular are activities which were reported in the working examples for a modified NsXeR expressed from human codon optimized NsXeR sequence and which is further operatively linked to a Kir membrane trafficking signal. There is no evidence provided that any light driven inward directed proton pump protein other than NsXeR would share the exact same properties exhibited by NsXeR in proteonanodiscs or in rat hippocampal neurons, or even that an NsXeR in the absence of the membrane trafficking signal would be capable of exhibiting these same properties when expressed in rat hippocampal cells under the conditions recited in the claims. In fact, as NsXeR was shown in the specification to have different effects on pH than AlkXeR, and HrvXeR, and has a different max absorbance wavelength than the other two rhodopsins, the skilled artisan would not have predicted that either AlkXeR or HrvXeR would exhibit the same functional properties as NsXeR in proteonanodiscs or in rat hippocampal neurons. 
Turning to the prior art at the time of filing, while the prior art, as acknowledged by the specification, taught several xenorhodopsins, including a xenorhodopsin with more than 90% sequence identity to SEQ ID NO:1, the prior art at the time of filing did not teach that these xenorhodopsins exhibited light driven inward directed proton pump activity. Narasingarao et al. disclosed the genomes of two archaea bacteria found in the surface water of Lake Tyrrell, which they describe as highly unusual in both genomic and amino acid composition compared to previously sequenced archaeal and bacterial genomes (Narasingarao et al. (2012) ISME J., Vol. 6, 81-93). Narasingarao et al. teaches that the two archaea, while phylogenically related, are different species that each encode one rhodopsin-like protein (Narasingarao et al., pages  86-87, and Figure 1). It is noted that Uniprot Accession Number G0QG75 shows that the amino acid sequence of the J07AB43 strain rhodopsin-like protein is 100% identical to SEQ ID NO:1 (Uniprot Accession Number G0QG75 (October 19, 2011)). Ugalde et al. teaches that the two archaea species discovered by Narasingarao, Nanosalina sp. J07AB43 and Nanosalinarum sp. J07AB56, are the first representatives of a major new lineage of Achaea referred to as Nanohaloarchaea, and are highly similar to each other (89% amino acid identity), but substantially dissimilar to other rhodopsins, with the highest similarity to Anabaena (Nostoc) sp. PCC 7120 at 34% (Ugalde et al. (2011) Biology Direct, Vol. 6:52, 1-8, see pages 1-2). Ugalde et al. refers to these two new rhodopsins and rhodopsins from several other novel phylogenically related bacteria as xenorhodopsins and further teaches that the amino acid sequences of these xenorhodopsins appear to be inconsistent with known proton or chloride transporting rhodopsins (Ugalde et al., pages 2-3). Ugalde et al. teaches that xenorhodopsins may be sensory rhodopsins, but emphasizes that it is impossible to the predict functional activity of these proteins based on sequence alignment, particularly since microbial rhodopsin protein as a whole are structurally and functionally sensitive to even single amino acid substitutions (Ugalde et al., page 3). As examples, Ugalde et al. teaches that a single amino acid substitution can confer inward proton pumping activity of the ASR protein, and that a single amino acid substitution can convert a bacteriorhodopsin proton pump into a chloride pump (Ugalde et al.., page 3). Ugalde et al. concludes that no sensory or ion transport function has been determined for any xenorhodopsin (Ugalde et al., page 6). Inoue et al. does teach a single light-driven inward proton pump protein from a deep sea marine bacterium, but this protein does not appear to be at least 59% similar to SEQ ID NO:1 (Inoue et al. (2016) Nat. Commun., 7:13415, pages 1-10.DOI:10.1038/ncomms13415). It is also noted that the instant specification states that this specific light-driven inward proton pump protein taught by Inoue et al., while capable of depolarizing mouse neurons is insufficient for activation of neuronal cells (specification page 3). Thus, the prior art at the time of filing does not teach a genus of rhodopsins which are light driven inward directed proton pumps, does not teach that Nanosalina sp. J07AB43, with a sequence 100% identical to SEQ ID NO:1, is inward directed proton pump, and further does not teach a genus of rhodopsins which are at least 59% similar with the sequence of SEQ ID NO:1 and which have inward directed proton pump activity. In addition, the prior art at the time of filing teaches that J07AB43 is unusual in its amino acid sequence and that the rhodopsin family as a whole are functionally sensitive to even single amino acid substitutions. Therefore, in view of the unpredictable state of the prior art with regards to light driven inward directed proton pumps, the sensitive nature of rhodopsins to amino acid alterations, and the limited disclosure in the specification regarding light driven inward directed proton pumps other than SEQ ID NO:1, and the motifs required for inward directed proton pump activity, protein folding, and protein stability, it would have required undue experimentation to isolate, identify, or obtain sequences with light driven inward directed proton pump functionality with the same or similar properties to SEQ ID NO:1.  
In regards to the use of a light driven inward directed proton pump protein as claimed to treat a medical condition, it is noted that the specification provides no working examples demonstrating the delivery of any light driven inward directed proton pump protein to cells in vitro or in vivo, where the protein is taken up and incorporated into the cell membrane of any cell, bacterial or mammalian, and is functional as a light driven inward directed proton pump protein. Likewise, the specification provides no working examples for treatment of any medical condition in any subject from any species by administering any light driven inward directed proton pump protein to the subject. The specification is primarily focused on optogenetic methods, where a vector encoding a light driven inward directed proton pump protein is used to transfect/transduce cells and express the encoded proton pump in the cell. The sole reference to using the protein itself for therapy appears on page 19 of the specification which discloses the use of the light-driven inward directed proton pump, the nucleic acid construct, the expression vector, the mammalian cell, or the liposome in medicine, most specifically for the treatment of alkalosis, neurological injury, brain damage, seizures, and degenerative neurological disorders such as Parkinson’s disease and Alzheimer’s disease. However, the specification does not provide any additional guidance for delivering a therapeutic amount of any of the genus of light driven inward directed proton pump protein claimed to any subject, including a human, for the treatment of any disease. The specification does not disclose how a membrane bound insoluble channel protein can be delivered to a cell resulting in uptake of the protein, proper insertion of the protein into the cell membrane, and light driven inward directed proton pump protein functionality. Also, while the specification does disclose that the protein may be prepared as part of a liposome, the specification does not provide any additional guidance for delivering a liposome comprising a protein, where the protein of interest is an insoluble membrane protein, to any cell in vitro or in vivo. Further in regards to the treatment of any disease, assuming arguendo successful delivery of the protein, the specification does not teach specific target cells for expressing the light driven inward directed proton pump protein, or how a light driven inward directed proton pump protein may treat or ameliorate any disease or disorder in a subject. In addition, though the specification does teach optogenetic therapy of neurological diseases, where a vector is delivered directly to target cells in the brain followed by targeted light induction of rhodopsin activity, the specification does not teach how to target any particular neuron with a light driven inward directed proton pump protein as claimed. It is also noted that the specification clearly teaches the need for light at a specific wavelength to activate the light driven inward directed proton pump protein. The claimed methods lack a step wherein light is the subject to activate the light driven inward directed proton pump protein for any treatment effect. 
Turning to the state of the prior art for treatment of diseases using rhodopsins, the prior art does not teach the treatment of any disease using a light driven inward directed proton pump protein. Further, the prior art of record does not teach the direct therapeutic delivery of a rhodopsin protein or more specifically a light driven inward directed proton pump protein. In addition, it is noted that even optogenetic methods for medical therapy are neither well established nor routine. Ordaz et al., in a recent review of optogenetics and its application in neural degeneration and regeneration, teaches that even though application of optogenetics in understanding brain functional organization and complex behavior states has seen some progress, the potential for optogenetic treatment of neurodegeneration and regeneration is still being established (Ordaz et al. (2017) Neural Regeneration Research, Vol. 12(8), 1197-1209, see page 1197 and 1206). Ordaz et al. teaches that major obstacles for therapeutic application of optogenetics include the invasive nature of the treatment which requires not only delivery of a vector to target cells but the implantation of an optic fiber into brain tissue to apply light to active the opsins in deep regions which can induce tissue damage and scarring (Ordaz et al., page 1206). Thus, the state of the prior art for therapeutic delivery of a light driven inward directed proton pump protein for the treatment of any disease was highly unpredictable, with no examples of direct delivery of any rhodopsin or xenorhodopsin protein to any cell in vivo with any therapeutic effect. 
Therefore, in view of the undeveloped state of the art for xenorhodopsins and more specifically for light driven inward directed proton pump proteins, the undeveloped state of the art for treating any disease including a neurological disease by administering a rhodopsin protein, or more specifically a light driven inward directed proton pump protein, the lack of guidance in the specification for a genus of proteins with light driven inward directed proton pump functionality with at least 59% sequence similarity to SEQ ID NO:1, and the breadth of the claims, it would have required under experimentation to practice the methods of treatment as claimed. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633